The parties were involved in arbitration which resulted in an award to petitioner. The award was dated March 24, 1984 and delivered to petitioner on April 3, 1984. On or about June 18, 1984, petitioner applied by motion returnable on July 13, 1984 to confirm the award. Prior to the return date, the award was paid and the motion was not heard. On or about November 6, 1985, petitioner renoticed its prior motion to confirm. Respondents opposed the motion on the ground the application to confirm was not made within one year after delivery of the award to petitioner, as required by CPLR 7510. Special Term granted the motion to confirm and this appeal ensued.
We affirm. The record substantiates petitioner’s contention that the application originally made on June 18, 1984 was adjourned and, accordingly, the application herein was timely. Confirmation of the award does not prejudice respondents. Respondents never moved to modify or vacate the award and indeed have paid the award. The order should be affirmed.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.